ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jodie K. Kreckow, currently a resident of Arizona, was publicly censured and placed on inactive status by order of the Arizona Supreme Court for neglect of several criminal appellate matters, failure to respond to orders to show cause and willful disobedience of a court order; and
WHEREAS, the respondent and the Director have entered into a stipulation wherein respondent waives her rights pursuant to the rules to contest imposition of reciprocal discipline by this court and waives her rights to answer the petition and unconditionally admits the allegations of the petition and wherein they jointly recommend that the appropriate discipline is a public reprimand and placement on disability inactive status pursuant to Rule 28(a), Rules on Lawyers Professional Responsibility, and that the reinstatement hearing provided for in Rule 18 be *305waived on condition that respondent is first readmitted to practice in Arizona and is in compliance with the probationary terms set out in the Arizona Supreme Court’s order of June 27, 1995. They recommend that she may then be reinstated by affidavit as provided in Rule 18(f), attaching to the affidavit a copy of the reports of the Arizona disciplinary counsel, the Director of the Arizona Membership Assistance Program and the order of the Arizona Court as proof of her readmission in Arizona and her compliance with her probation and, further, that readmission in Minnesota be conditioned on payment of $750 in costs plus interest pursuant to Rule 24(d), compliance with Rule 26, successful completion of the professional responsibility examination and satisfaction of continuing legal education requirements pursuant to Rule 18(e), and placement on supervised probation in Minnesota if she accepts any Minnesota clients before successful completion of her probation in Arizona; and
WHEREAS, this court has independently reviewed the records and proceedings in this matter and agrees that the recommended discipline is appropriate,
IT IS HEREBY ORDERED that respondent Jodie K. Kreckow is publicly reprimanded and is transferred to disability inactive status with reinstatement subject to the conditions agreed to in the stipulation. The Director is awarded $750 plus interest in costs.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice